Citation Nr: 0825962	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-28 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for endometriosis with status post-right salpingectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty service in the U.S. Coast Guard 
from October 1980 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.  A Travel Board hearing 
was held in July 2006 regarding this appeal; a transcript of 
that hearing is associated with the claims folder.

In April 2007, the Board denied entitlement to a disability 
rating in excess of 30 percent for endometriosis with status 
post-right salpingectomy.  The veteran subsequently appealed 
to the Court of Appeals for Veterans Claims (Court).  In a 
June 2008 Joint Motion for Remand, which was granted by Order 
of the Court in June 2008, the parties (the Secretary of VA 
and the veteran) determined that a remand was warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently assigned a 30 percent disability 
rating for endometriosis with status post-right salpingectomy 
pursuant to 38 C.F.R. § 4.116a, Diagnostic Code 7629 (2007).  
Under that diagnostic code, a 30 percent evaluation is 
warranted when there is pelvic pain or heavy or irregular 
bleeding not controlled by treatment.  The maximum allowable 
rating under this diagnostic code is 50 percent.  A 50 
percent rating is warranted when there are lesions involving 
bowel or bladder confirmed by laparoscopy, pelvic pain or 
heavy or irregular bleeding not controlled by treatment, and 
bowel or bladder symptoms.

At her July 2006 hearing, the veteran provided credible 
testimony that she experiences severe cramping with 
menstruation and exertion, as well as spotting between 
menstrual periods.  These statements are corroborated by the 
December 2003 VA examination report which indicates that the 
veteran reported menstrual-type cramping eighty percent of 
the time and spotting between periods.  The Board notes that 
such symptomatology is consistent with both the veteran's 
currently assigned 30 percent disability rating and the 
criteria for a 50 percent disability rating.  She also gave 
credible testimony that she experiences daily incontinence; 
such symptom is more consistent with a higher (50 percent) 
rating.  There is no medical evidence of record that suggests 
the veteran has lesions involving the bowel or bladder 
confirmed by laparoscopy.  Moreover, the veteran testified 
that she has been told by her private physician that she 
cannot undergo a laparoscopy due to significant internal 
scarring and adhesions.  

VA regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  However, it should also be noted that all 
effort should be made to assign the highest possible 
disability rating or combined disability ratings to the 
veteran based on the medical evidence of record.  In 
assigning separate evaluations for one disability, the Board 
must consider the rule of pyramiding.  See 38 C.F.R. § 4.14 
(2007).  See also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition).  

As evidenced by the above, the veteran's disability picture 
involves both gynecological and genitourinary aspects.  
However, bowel and bladder symptoms, such as incontinence, 
are not contemplated by the criteria applicable to her 
current 30 percent rating.  Moreover, various disability 
ratings, from 20 percent to 60 percent, are provided under 
38 C.F.R. § 4.115a for voiding dysfunction.  

If the veteran were to be rated as 50 percent disabling 
pursuant to 38 C.F.R. § 4.116a, Diagnostic Code 7629, a 
separate disability rating would not be warranted for her 
incontinence.  Id.  However, if the disability rating for 
endometriosis were to remain at 30 percent, a separate 
disability rating might be warranted.  Furthermore, if the 
veteran's urinary incontinence is of sufficient severity to 
warrant a disability rating of 40 percent or higher, her 
combined disability rating would exceed 50 percent. 

Unfortunately, the medical and lay evidence of record is 
insufficient with which to determine the severity of her 
incontinence.  Therefore, a VA examination is needed.  
Furthermore, although the Board acknowledges the veteran's 
testimony that a physician told her that she cannot undergo a 
laparoscopy, she is not competent to provide such evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the 
veteran's account of what health care providers purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified to offer medical diagnoses, 
statements, or opinions).  As there is no indication that she 
is prohibited from undergoing such procedure in the medical 
evidence of record, a medical opinion is needed to determine 
whether a laparoscopy is out of the question.  If it is 
determined that she cannot undergo a laparoscopy, the 
examiner should also provide a professional opinion as to the 
likelihood that there would be evidence of lesions involving 
the bowel and bladder given her past history and current 
symptoms.  

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that she must provide, or ask the Secretary to 
obtain, (a) medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

A review of the record reveals that the veteran has not yet 
been provided notice which satisfies elements (1) and (4) as 
described above.  As such, this notice should be provided 
while this appeal is on remand.

Finally, the veteran testified in July 2006 that she 
continued to be treated for her endometriosis and associated 
symptoms at the VA Medical Center (MC) in Des Moines, Iowa.  
Therefore, while this appeal is being remanded, the agency of 
original jurisdiction (AOJ) should obtain any outstanding 
treatment records from this facility for the appropriate 
appeal period from August 2001 through the present.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered in the constructive possession of 
VA adjudicators).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
to the veteran regarding her claim on 
appeal.  Such letter should specifically 
(i) advise the veteran that she must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of her 
service-connected disability and the 
effect that worsening has on her 
employment and daily life, and (ii) 
apprise the veteran of the content of the 
diagnostic code under which she is rated 
(Diagnostic Code 7629) or may potentially 
be rated (Diagnostic Code 7599 - provide 
content of criteria for voiding 
dysfunction).  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  Obtain any VA treatment records from 
the Des Moines VAMC for the period from 
August 2001 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.  After any outstanding lay or medical 
evidence has been associated with the 
claims folder, schedule the veteran for a 
VA gynecological examination for the 
purpose of ascertaining the current 
severity of her endometriosis and 
associated symptoms.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
veteran, and performing any medically 
indicated testing, the examiner should 
describe all pertinent symptomatology and 
findings associated with the veteran's 
endometriosis, including whether there is 
evidence of pelvic pain or heavy or 
irregular bleeding not controlled by 
treatment and:

(a) address whether the veteran has any 
bowel or bladder symptoms, such as 
incontinence, due to her endometriosis.  
Regarding any incontinence, the examiner 
should indicate whether the veteran's 
incontinence requires the wearing of 
absorbent materials and if so, the 
frequency with which such materials are 
changed daily.

(b) The examiner is also asked to provide 
an opinion as to whether the evidence 
indicates that the veteran is unable to 
undergo a laparoscopy due to extensive 
scarring and adhesions.  If it is 
determined that the veteran may not 
undergo a laparoscopy, the examiner should 
then indicate whether based on the 
veteran's medical history and current 
symptoms it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that a laparoscopy would demonstrate 
evidence of lesions involving the bowel or 
bladder.  

A complete rationale should be provided 
for all opinions.  If any question cannot 
be answered, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




